Citation Nr: 1221264	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO. 08-17 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial evaluation of 50 percent for an anxiety disorder for the rating interval from February 27, 2006, through September 27, 2009.

2. Entitlement to a higher initial evaluation than the 10 percent assigned for a right knee disability.

3. Entitlement to service connection for hypothyroidism status post thyroid ablation for Graves' disease. 

4. Entitlement to service connection for left ventricular disease, including as secondary to claimed hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1984 to November 1984, and service on active military duty from May 1985 to May 1996.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. By a May 2011 rating action associated with a May 2011 Supplemental Statement of the Case (SSOC), the RO granted an increased evaluation for the Veteran's service-connected anxiety disorder of 50 percent, effective from September 28, 2009, the date of a VA examination conducted to evaluate the disorder. 

In the course of appeal, the Veteran changed her state of residence to Florida, and testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted in February 2012, at the St. Petersburg, Florida RO. That RO will thus likely serve as the new RO having jurisdiction over the case. 

At the February 2012 Travel Board hearing the Veteran and her authorized representative expressed satisfaction with the 50 percent rating currently assigned for her service-connected anxiety disorder, retaining disagreement for appellate purposes only with the 30 percent assigned for the prior interval beginning from the February 27, 2006, effective date of service connection for anxiety disorder. The scope of appeal is reduced to a claim of entitlement to a disability rating of 50 percent for anxiety disorder for that earlier rating interval. Any claim of entitlement to a higher disability rating than 50 percent is no longer a matter of contention or controversy, and hence is no longer the subject of appeal. 

That said, the Veteran by a VA Form 9 submitted in May 2008 requested "a total of 100% Veteran disability for service connected illness." However, in May 2007 the Veteran submitted an April 2007 letter from her current employer informing of her difficulties due for physical conditions. The May 2008 VA Form 9 statement did not indicate unemployment or a claim of entitlement to total disability based on unemployability. The Board accordingly considers the May 2008 statement merely to be the Veteran voicing her general desire for the maximal benefit to which she is entitled for her service-connected disabilities, which are to be considered every case unless otherwise asserted by the claimant. AB v. Brown, 6 Vet. App. 35, 38 (1993). The Veteran has still not contended that she is not employed or not employable due to her service-connected conditions, and hence the Board considers her expressed desire in her May 2008 VA Form 9 not to be an implied claim for a total disability rating based on unemployability due to service-connected disabilities (TIDU). 38 C.F.R. § 4.16 (2011); but see Rice v. Shinseki, 22 Vet. App. 447 (2009) (an expression of unemployability related to claimed disabilities is to be considered an implied claim for TDIU). The Veteran's later statement at her hearing expressing satisfaction with the current rating for her service-connected anxiety disorder necessarily serves as a limitation or qualification of her statement expressing a desire for a 100 percent rating for the totality of her claimed disabilities. 

The Board believes that VA psychiatric treatment records in June 2009 and November 2009, as detailed in the body of this decision, raise an implied claim of entitlement to service connection for a bipolar disorder, based on an assessment of this condition with indications of onset in service. Because a claim for service connection for bipolar disorder - as opposed to previously adjudicated depression - has yet to be adjudicated by the RO, it is referred to the RO for appropriate action. While the Board notes that a recently obtained VA psychiatric opinion ruled out the presence of bipolar disorder in favor of a panic disorder diagnosis, this hardly resolves the matter, as multiple recent VA treating mental health professionals confirmed a diagnosis of bipolar disorder including based on current findings. 

The issues of entitlement to a higher initial evaluation for a right knee disability, and entitlement to service connection for hypothyroidism and a left ventricular disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the entire initial rating interval from February 27, 2006, through September 27, 2009, the Veteran's anxiety disorder is manifested by occupational and social impairment with reduced reliability and productivity including due to impairments in memory, difficulties in adapting to stressful circumstances, and difficulties with establishing or maintaining effective relationships

2. The Veteran seeks only a 50 percent disability evaluation for her anxiety disorder for the rating interval from February 27, 2006, through September 27, 2009, and is satisfied with the 50 percent evaluation assigned for her anxiety disorder effective from September 28, 2009. 


CONCLUSION OF LAW

For the initial rating period beginning from February 27, 2006, through September 27, 2009, the Veteran's anxiety disorder has met the criteria for a 50 percent evaluation. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Because the Board herein grants the maximum benefit sought in the Veteran's appealed claim for a higher initial evaluation for anxiety disorder, there remains no factual conflict and no case in controversy to be additionally addressed as to that claim. There is thus no reasonable possibility that additional notice or development will further the claim. 


II. Claim for a Higher Initial Evaluation for Anxiety Disorder

The Veteran contends in effect that her anxiety disorder has not worsened since her February 27, 2006 effective date of service connection, but rather that it has been persistently of such severity as should be reflected in a disability rating of 50 percent for the entire rating period beginning from that effective date of service connection. At her February 2012 hearing, her authorized representative clarified the scope of her appealed claim as seeking a 50 percent evaluation, and no more, beginning from that effective date of service connection, and that she was satisfied with the current evaluation of 50 percent disabling for her anxiety disorder as already assigned effective from September 28, 2009. 

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder. 38 U.S.C.A. § 1155. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

In determining the level of impairment, the disability must be considered in the context of the entire recorded history. 38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Staged ratings are to be considered for assigning initial ratings downstream of grants for service connection, beginning from the effective date of service connection, as in this case with the claim for hemorrhoids. Fenderson v. West, 12 Vet. App 119 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address other medical questions, and lay assertions do not constitute competent evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

The Veteran's anxiety disorder is rated under the General Rating Formula for Mental Disorders, which provides percentage ratings as follows: 

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. . . . . . . . 0% 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. . . . . . . . 10% 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). . . . . 30% 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. . . . . . 50% 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. . . . . . . 70% 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. . . . . . . .100% 

38 C.F.R. § 4.130 , Diagnostic Code 9400 (2011). 

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) issued important guidance on the application of the current psychiatric rating criteria. The Court stated that the specified factors for each incremental rating are examples, rather than requirements for a particular rating. The Court also stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme. Consistent with the foregoing, the Court also found it appropriate for rating personnel to consider factors outside the specific rating criteria in determining the level of occupational and social impairment. 

The Global Assessment of Functioning (GAF) scale, and a score assigned thereon, reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness." Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) at 32. 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up young children, is defiant at home, and is failing at school). See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995). 

A review of several pertinent treatment and evaluation records are herein documented.

At the February 2012 hearing the Veteran testified that she had at least one anxiety attack per day since onset of her condition in 1992. She then further informed that the attacks lasted one to two minutes, and that they were persistent despite her taking anti-anxiety medication to control them. Otherwise, she informed of persistent anxiety, consistent with the medical evidence of record. 

She conceded at the hearing that she was now seeing a psychologist once weekly and had been since 2009 but that between 2006 and 2009 she had been seeing a mental health professional only once every three months. However, she testified that this was only due to the psychologist not being available more frequently through VA over that interval. The Veteran's representative pointed out at the hearing that GAF scores assigned by examiners at VA examinations for compensation purposes in 2007 and 2009 only differed by three points, and hence effectively reflected an indistinguishable difference in disability level. 

The Board notes that this case is complicated by disability associated with the Veteran's hypothyroidism and diabetes mellitus, which are notable in medical findings of records for resulting in reported fatigue, lack of energy, and weight gain. Also notably, the Veteran was denied service connection for depression, and her service-connected anxiety disorder does not encompass depressive-type symptoms within its scope. Thus the Veteran's hypothyroidism, diabetes mellitus, and depression - any of which may be causal of impaired mood or motivation or energy level - are not to be associated with the Veteran's service-connected anxiety disorder, to the extent symptoms of these other disorders are distinguishable from those of her service-connected anxiety disorder. But see Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition).

This case is further complicated by conflicting opinions as to the nature of the Veteran's psychiatric disorder, with diagnoses variously including anxiety disorder, panic disorder, depression with anxiety, and bipolar disorder. 

The Veteran was afforded a VA psychiatric examination for compensation purposes in August 2006, and the examiner then reviewed the claims file and the Veteran's history. The examiner noted that the Veteran was recently referred for psychiatric care by her primary care physician, but that she had not followed up because she was not covered for psychiatric care by her health insurance plan. The Veteran was noted to currently work as a military drug testing monitor, and to worked as a drug and alcohol counselor in the past. She reported having to get to work as early as 4 a.m., and having to always rush while frequently feeling disorganized. She reported having no difficulties with her hygiene, and had a regular bedtime, but reported usually arising every three to four hours, though being able to return to sleep. She reported eating regular meals but also having to snack regularly due to her diabetes. She reported having a lot of worries in the middle of the night about usual things such as her job and finances. She also reported feeling overwhelmed and always having low energy, and being frequently mentally disorganized with poor memory and concentration. She also complained of frequent tearfulness, low self-esteem, and frequent hopelessness, though she denied suicidal ideation. 

The August 2006 examiner noted that the Veteran's insomnia could be attributed to anxiety as associated with nighttime worrying. The examiner also noted that the Veteran had an ongoing baseline high level of nervousness, with frequent hyperventilation and panic attacks with tachycardia. The Veteran expressed frequent fear that she was having a heart attack. 

Objectively, the August 2006 examiner noted depressed mood, a frequently tearful affect, only fair short-term memory, and poor concentration, with both memory and concentration impairments confirmed by objective testing. Thinking was slightly slowed but unimpaired and goal-directed. Focus was sufficiently impaired that it prevented simple calculations. The examiner noted the Veteran's consistent history of anxiety symptoms with onset in the military, and diagnosed both anxiety disorder and depression. However, the examiner attributed the depression to the Veteran's hypothyroidism. The examiner assigned a GAF of 55 for the anxiety disorder, and a GAF of 53 for the depression. 

Upon an April 2007 VA treatment, the Veteran reported ongoing anxiety attacks, difficulty sleeping due to worry as well as fluctuating work hours, difficulty completing tasks, and requiring much effort to focus on tasks. She also complained of lack of energy and inability to keep her house clean, as well as disorganization. She averred that when feeling rushed or overwhelmed she had outbursts of yelling, screaming, and throwing things, or else had an anxiety attack. She asserted that such incidents occurred three to five times per week. She also complained of anhedonia, feelings of hopelessness, frequent tearfulness, and avoiding people. However, she reported that she had not been taking her thyroid medication. The treating clinician diagnosed major depressive disorder, to rule out generalized anxiety disorder, and assigned a GAF of 45. 

Upon a February 2009 VA treatment the Veteran reported having a lot of panic attacks and phobia of many things including elevators and snow. The psychiatrist considered this an escalation of symptoms from the Veteran's initial evaluation for service connection. The Veteran reported being unable to go out when it snowed, and this resulting in her using up all her leave. Her symptoms were also reportedly impacting her marriage and her social activities with her family. The psychiatrist assigned a GAF of 50 and increased her medication. 

At a June 2009 visit, the treating VA psychiatrist noted a past history of highs involving much energy and excelling in performance, and lows involving no ambition and failures. A family history was also noted of the Veteran's son being diagnosed with bipolar disorder, and her father being violent and erratic. The psychiatrist further noted a history of disruptive behavior incidents on the part of the Veteran in service which the examiner believed attributable to bipolar disorder. The psychiatrist accordingly believed that the Veteran may have bipolar disorder related to service, as well as her claimed anxiety disorder. The psychiatrist expressed intent to begin her on a mood stabilizer. (The Board has in the Introduction to this decision referred the informal claim for service connection for bipolar disorder raised by this record and other records.) 

In September 2009 the Veteran underwent a VA medication review based on her ongoing panic attacks, feeling down and loopy, and having difficulty getting up in the morning. The physician endeavored to balance/adjust medications prescribed to address her current depressive phase as well as her thyroid condition and diabetes. The examiner noted that the Veteran's anti-anxiety medication may cause sedation and impair performance. He assigned a GAF of 45. 

Later in September 2009, the Veteran underwent VA psychiatric examination for compensation purposes, with the claims file and medical history reviewed. The Veteran was noted to have ongoing employment for the past four years with the same employer, currently managing a military drug testing program. She reported daily arising early for an early morning work shift, but often awakening off balance or feeling abnormal, which she attributed to side effects of medication. She reportedly called into work approximately twice weekly, but had been reprimanded for this. She also reported that her sleep was disrupted by her anxiety. Her anxiety had worsened recently as a result of her grown son staying with them, though he had recently moved out again. She expressed concerns about her illness, her medications, and fear of death. The Veteran related that panic episodes produced tachycardia, feeling overwhelmed, and shortness of breath. These often occurred when driving home from work, though they usually did not occur at work. She expressed a suspicion that these episodes may be related to low blood glucose. More days than not she felt down, and she related that while in the past she had had cycles of greater enthusiasm and energy, she had not had such a positive cycle in more than a year. She also expressed difficulty keeping her apartment clean, and had difficulty with personal hygiene once or twice per week due to low energy. 

At the September 2009 examination the Veteran was well-groomed, cooperative, and polite. However, her thought processes appeared somewhat scattered, her mood was depressed, and her affect was restricted. Severe problems in tested performance of a SLUMS mental aptitude test were noted, with only 16 of 30 correct. The examiner assessed both anxiety disorder and depressive disorder, and attributed the depressive disorder as most likely due to her multiple medical disorders including hypothyroidism and diabetes mellitus. The examiner also noted that the Veteran's thought processes and communication were impaired by short-term memory and concentration deficits. Social functioning was impaired by high levels of anxiety as well as by depression. The examiner further noted that depression had worsened since the Veteran was last evaluated. He observed that the Veteran's current work had little contact with the public and loose supervision, thus allowing her continued work despite her symptoms. 

Upon a November 2009 VA treatment a current history reflected persistent panic attacks. Noted environmental factors included her adult son overdosing on her medications but now doing better following a hospitalization for that overdose. The psychiatrist noted that her panic attacks may otherwise arise from low blood sugar. However, he also noted that the Veteran was not taking a mood stabilizer, and he prescribed a trial of valproic acid, and also increased her dosage of prescribed antidepressant Citalopram. The psychiatrist assessed persistently uncontrolled bipolar disorder with depression and anxiety. 

The Board has carefully reviewed the record and finds that while recent records reflect increased impairment associated with depression, symptoms and impairments associated with her anxiety disorder do not appear significantly different between her date of service connection and the present time. The Veteran has suffered on an ongoing basis with significantly impairing anxiety and worry about everyday matters, with associated impaired sleep, panic attacks, and impaired concentration and focus. This has also limited her interactions and activities, with avoidance of activities and development of multiple phobias despite medication. 

Despite the imperfect picture presented in this case, clouded as it is by questions of effects of non-service-connected depression or bipolar disorder, and effects of hypothyroidism and diabetes mellitus, the Board finds that there is still ample evidence to support the presence of occupational and social impairment with reduced reliability and productivity due to the above-noted symptoms of service-connected anxiety disorder, including particularly as a result of impairments in memory, difficulties in adapting to stressful circumstances, and difficulties with establishing or maintaining effective relationships. Accordingly, the Board finds that for the rating period in question, between February 27, 2006, and September 27, 2009, the evidence preponderates in favor of a 50 percent evaluation for the Veteran's service-connected anxiety disorder. 38 C.F.R. § 4.130, Diagnostic Code 9400. Because the Veteran does not seek a higher evaluation than this for this rating interval, the Board will not here discuss whether a still higher disability rating would be warranted. 


ORDER

A 50 percent evaluation, and no more, is granted for the Veteran's anxiety disorder for the rating period from February 27, 2006, through September 27, 2009, subject to the laws and regulations governing the payment of monetary awards. 



REMAND

The Veteran has contended that she is entitled to a higher initial disability rating than the 10 percent assigned for her right knee disability. At her February 2012 hearing she testified to more recent treatment reflective of greater disability, including the scheduling of knee surgery to be performed March 20, 2012, including to correct a torn meniscus and treat her arthritis of the joint. She further informed that she would have a convalescent period of perhaps six months following the surgery. The Veteran's testimony thus informs of likely increased severity of her right knee disability as well as of more contemporaneous treatment records which will likely more accurately reflect the current nature of her disability. If surgery has been performed, surgical hospitalization records are also relevant. Accordingly, remand is in order to obtain such additional records of examination and treatment. A VA knee examination will be required, which should follow the Veteran's post-surgical convalescence if right knee surgery has been performed. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

Regarding the Veteran's claimed left ventricular disease, at the February 2012 hearing, the Veteran's husband called attention to an asserted in-service EKG graphing (electrocardiograph) which he asserted is nearly the same as a recent EKG graphing from October 2010. 

The Veteran also calls attention to a June 1988 service examination which noted a possible left atrial enlargement. The October 2010 EKG report also informs of possible left atrial enlargement. 

The Veteran also submitted a February 2012 letter from K. R., M.D., a private physician who had reportedly treated the Veteran between September 2005 and the summer of 2011. The private physician noted that while under his care the Veteran had required medication to treat her "hyper dynamic cardiac function." Also in the letter, the physician called attention to the consistence of findings of left atrial enlargement both upon in-service examination in June 1988 and the upon EKG obtained in October 2010. The physician opined that the Veteran was first diagnosed with her ongoing left atrial enlargement in service in June 1988. 

The difficulty presented in this case with regard to the Veteran's heart is the nature of the Veteran's claim. She claims entitlement to service connection for a disease of the left ventricle, with the claimed styled by the RO as a "mild left ventricular outflow obstruction condition." A submitted private EKG from October 2005 provided an assessment of hypertrophic cardiomyopathy with mild left ventricular outflow obstruction. However, records within the claims file do not clarify the scope of any left ventricular disability, and it is also unestablished in the record whether any such disability is associated with or is contrarily distinguishable from any left atrial enlargement which may have persisted since service. Thus based on the presence of a credible indication of a potential link to service, a VA examination is in order to address the Veteran's claimed heart disability. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Such a cardiac examination has yet to be afforded the Veteran. 

Regarding the Veteran's claimed hypothyroidism, treatment records, including for example a May 2008 VA treatment, reflect that the Veteran was diagnosed with Graves' disease in 1999, and that she underwent thyroid ablation for treatment of the Graves' disease, which in turn resulted in a hypothyroid condition treated with levothyroxine. However, review of earlier records reveal that a clear diagnosis of Graves' disease may not have been established, with a private radioiodine thyroid uptake scan in June 1999 revealing markedly elevated uptake yet heterogeneity of uptake and only mild thyroid enlargement. The examiner noted that this was not typical of Graves' disease, though it might represent Graves' disease superimposed on preexisting multi-nodular goiter. 

The February 2012 private treating physician K. R.'s letter also addressed the Veteran's hypothyroidism, noting that a September 1985 service treatment record reflected findings consistent with a diagnosis of decreased thyroid function. These findings in the September 1985 record included fatigue, weight gain, menorrhea not of other identified cause, and reported skin dryness. While it is certainly true that these findings and this assessment were made in September 1985, these would appear to be in conflict with the diagnosed hyperthyroidism, or Graves' disease, for which the Veteran was treated in 1999. A VA examination by a qualified endocrinologist is in order to try to sort out these issues associated with the Veteran's hypothyroidism claim. 

The Veteran's left ventricular disease claim is necessarily also inextricably intertwined with the hypothyroidism claim, because the left ventricular claim is also asserted as secondary to claimed hypothyroidism. The Court has held that a claim which is inextricably-intertwined with another, pending claim which remains must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated VCAA / 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate the claims for an increased evaluation for right knee disability, and his claims for service connection for hypothyroidism and left ventricular disease. This should address service connection including as secondary to service-connected disability. Request that he provide a detailed statement informing of the current status and symptoms of each of his claimed disabilities, and how he believes the disorders claimed for service connection may have begun in service or may have been aggravated in service, or how they may otherwise be related to service, or how they may have been caused or aggravated by service-connected disability. Also ask him to provide additional information or evidence regarding any testing or treatment received for his claimed disabilities the subject of this remand. Afford him the opportunity to further address these claims. Any responses and evidence received should be associated with the claims file, and any indicated development should be undertaken. 

2. Obtain and associate with the claims file VA records of treatment to the extent not yet already obtained and associated with the claims file. In particular, this should include records of the Veteran's right knee surgery, if any, and any post-surgical convalescent care. Also obtain any unobtained private treatment records, with the Veteran's authorization and assistance, as appropriate. 

3. Thereafter, afford the Veteran an examination by a specialist in endocrine disorders, to address the nature of the Veteran's current hypothyroidism status post thyroid ablation in 1999, and whether there was onset of a thyroid condition in service. The claims file including a copy of this remand must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, to include any prior examinations or treatments. To the extent credible and medically supportable, other evidence, including lay statements, may be used to support a diagnosis or an assessment of severity or etiology, even in the absence of contemporaneous medical evidence. Any tests or studies necessary to answer the questions below should be conducted. The examiner should do the following: 

a. The examiner is asked to carefully note the in-service consultation record dated in September 1985 in which symptoms were assessed as consistent with decreased thyroid function. Also note private treatment records from the late 1990s, following the Veteran's service separation in May 1996, including in particular a private radioiodine thyroid uptake scan in June 1999 revealing markedly elevated uptake yet heterogeneity of uptake and only mild thyroid enlargement, with that examiner noting that this was not typical of Graves' disease, though it might represent Graves' disease superimposed on pre-existing multi-nodular goiter. The examiner should also note the Veteran's history of thyroid ablation in 1999 with resulting hypothyroidism. 

b. Given this apparent mixed history, the examiner is asked to carefully review the record and provide an opinion whether it is at least as likely as not (at least 50 percent probability) that the Veteran's hypothyroidism originated from a thyroid disorder which itself began in service, or that the hypothyroidism is otherwise causally related to service. The Veteran's periods of service were from August 1984 to November 1984 and from May 1985 to May 1996. 

c. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

4. Also after completion of Remand instructions 1 and 2, afford the Veteran an examination by a specialist in cardiac disorders and their etiology, to provide informed medical opinion addressing the questions posed. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, to include any prior examinations or treatments. To the extent credible and medically supportable, other evidence, including lay statements, may be used to support a diagnosis or an assessment of severity or etiology, even in the absence of contemporaneous medical evidence. Any tests or studies necessary to answer the questions below should be conducted. The examiner should do the following: 

a. The examiner should identify all current disease or disability of the heart, to include in particular left ventricular disease or defect or dysfunction. 

b. The examiner should note in-service and post-service EKG findings, and note any findings including in particular as associated with left atrium or left ventricle disease or defect or dysfunction. 

c. Separately for each and any identified current disease or defect or dysfunction or other disorder of the heart, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disorder developed in service or is otherwise causally related to service, based on the Veteran's periods of service from August 1984 to November 1984 and from May 1985 to May 1996, and whether it is at least as likely as not that the disorder was either caused or aggravated (permanently increased in severity) by a disorder which developed in service. The examiner should also address whether it is at least as likely as not that the disorder was either caused or aggravated (permanently increased in severity) by any thyroid dysfunction. 

d. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

5. Also after completion of Remand instructions 1 and 2, and only after the Veteran has completed a period of convalescence following any recent surgery to the right knee, afford the Veteran an examination by an appropriate specialist to determine the current nature and severity of his right knee disability. The claims file must be made available to the examiner for review before the examination. In addressing the questions below, the examiner's opinion must be informed by a review of the Veteran's medical history and findings as documented in service and post-service records, to include any prior examinations or treatments. To the extent credible and medically supportable, other evidence, including lay statements, may be used to support a diagnosis or an assessment of severity or etiology, even in the absence of contemporaneous medical evidence. Any tests or studies necessary to answer the questions below should be conducted. The examiner should do the following: 

a. The examiner is advised that he should note in particular the Veteran's recent history, including any recent surgery and any associated period of convalescence. The examiner should state whether a post-convalescent level of functioning may be accurately addressed by the current examination. 

b. Measure and record the Veteran's range of motion of the right knee (flexion and extension) in degrees. 

c. State whether the right knee exhibits weakened movement, excess fatigability, or incoordination. Also, state whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time. Each of these determinations should be stated in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain on use or during flare-ups. If this is not feasible, the examiner should explain why.

d. State whether there is objective evidence of lateral instability or recurrent subluxation of the right knee. If there is, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed. If objective evidence is not found, attempt reconcile - by either accepting or discounting, and in either case providing an explanation - any subjective reports by the Veteran of any giving way, buckling, or instability of the knee . In other words, please discuss the significance of these reports and state whether these subjective reports are due to something other than lateral instability or subluxation, and explain why. Also, state whether the Veteran can have instability or subluxation of the right knee which would not manifest on objective testing, and if so, the severity of such should be described in terms of slight, moderate or severe. 

e. The examiner must explicitly address observed and clinical findings supporting or not supporting symptoms of disability, including the Veteran's complained-of levels of impairment in the joint. 

f. The examiner should, to the extent possible, differentiate disability due to the right knee from disability due to other causes, including in particular any anxiety symptoms or other psychogenic overlay. 

g. With respect to each associated impairment caused by the service-connected right knee disability give an opinion as to the effect that such impairment has on the Veteran's ability to engage in a substantially gainful occupation, including manual and sedentary positions.

h. A rationale must be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. 

6. Thereafter, readjudicate the remanded claims de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate +action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


